DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 7 paragraphs 5-6, filed 05/02/2022, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 02/02/2022 has been withdrawn. 
Applicant's remaining arguments filed 05/02/2022 have been fully considered but they are not persuasive.
Applicant first argues that Waatti fails to disclose a position sensor because the control unit and position sensor are claimed as separate elements (pg 8 second paragraph continuing on page 9). The Examiner respectfully disagrees. During patent examination, claims must be given their broadest reasonable interpretation consistent with the specification (MPEP 2111). As applied to the instant application, the claim “position sensor” is given no explicit structure nor mode of operation. As such, the position sensor is met due to feedback from the stepper or servo motors used to move the nozzle (para 0045). This is viewed as a separate element from the control unit which controls the path and thus meets the claim limitation.
Applicant next argues that one of ordinary skill in the art would not have combined the references as proposed to arrive at every feature of claim 1 (pg 9 first full paragraph). Applicant argues that Waatti is directed toward moving the nozzle away from the substrate while depositing a mound of material that spreads outwardly and Gordon is directed toward moving the nozzle horizontally or laterally (pg 9 first full paragraph). Applicant further argues that modification of Waatti to extrude laterally would render Waatti inoperative for its intended purpose (pg 9 first full paragraph). The Examiner respectfully disagrees. Waatti explicitly discloses using the device to printer lateral layers to build up a structure (paras 0038, 0057, 0095, 00105). As Waatti is explicitly directed toward building layers of material it is the Examiner’s position that the sensors of Gordon would still be applicable and the modification would yield a system still capable of the intended purpose of Waatti.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations being interpreted under 35 U.S.C. §112(f) are:
“measurement and/or control means” in claim 11 which is interpreted as spectroscopic sensors  (para 0051 of Applicant’s published specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 4, 5, 7-11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti (WO2015171352 – previously of record) in view of Mark (US20140328963 – previously of record) and Gordon (US20150314528).

In reference to claims 1 and 4:
Waatti discloses a system for additive manufacturing processes, comprising:
a robot (para 0037, the printing system 100 is interpreted as a robot);
an extruder configured to be mounted on said robot (para 0044, Fig. 4 numeral 118);
a plurality of sensors configured to detect a plurality of parameters concerning the operating conditions of an additive manufacturing process (paras 0067-0069), said plurality of sensors comprising at least a temperature sensor and a position sensor (paras 0067, 0092, and 00154-00155)(As discussed in the Response to Arguments, Waatti discloses a position sensor within the broadest reasonable interpretation because Waatti moves the nozzle to specific positions and thus senses the location even if it is through controlling the position);
a plurality of state regulation means of a material extruded from said extruder (para 0061-0066);
a control unit configured to control a path of the extruder and to determine the path of the extruder as a function of at least two parameters of the plurality of parameters detected by said plurality of sensors (para 0059-0060).
Waatti does not disclose the robot being an anthropomorphic industrial type of robot. (claim 1) or wherein said at least one position sensor is at least one of the following: a triangulation laser scanner, laser pointer, confocal sensor, stereoscopy, time-of-flight cameras, capacitive, inductive, photoelectric or ultrasonic sensors and probes with force-sensing resistor sensors (claim 4). However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Mark teaches a system for extrusion based additive manufacturing processes (para 0037; Figs. 1A-1D). Mark further teaches the use of a robotic arm for positioning the extrusion nozzle using a rangefinder (laser pointer) for sensing and controlling the X, Y, and/or Z positions of the (para 0092). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Waatti to utilize the robotic arm and rangefinder sensor because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the extrusion nozzle is controlled by a known robotic mechanism.
Modified Waatti does not teach a plurality of regulators of a material extruded from said extruder, said plurality of regulators configured to act by heating or cooling said material and configured to act on a layer of said material that has already been deposited so as to bring said layer to a temperature within a selected temperature range before said layer is welded with material being extruded. However, this is taught by Gordon. Gordon teaches a system for extrusion based additive manufacturing (abstract, para 0033). Gordon further teaches monitoring and adjusting the temperature of the previously deposited layer in order to improve interlayer bonding (para 0017) using a targeted heat source which may be attached to the print head (para 0015) in order to bring the layer to a temperature within a selected temperature range before the layer is welded with material being extruded (paras 0028-0029). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Waatti with the regulators of Gordon in order to obtain a system which produced parts with improved interlayer bonding and strength.

In reference to claim 3:
In addition to the discussion of claim 1, above, wherein the at least one temperature sensor takes a temperature measurement on at the least one of the following: a cross section (paras 0065-0067; Fig. 4 numeral 412).

In reference to claim 5:
In addition to the discussion of claim 1, above, Waatti further discloses wherein said at least one position sensor takes a dimensional measurement on at least one of the following: a cross section, a lower portion and an upper portion of the material exiting the extruder (para 0069-0072; Fig. 4).

In reference to claim 7:
In addition to the discussion of claim 1, above, Waatti further discloses wherein said state regulation means are temperature regulators configured to change the temperature of the material that has just been extruded, as a function of at least two parameters of the plurality of parameters detected by the plurality of sensors (para 0079-0083; Fig. 5).

In reference to claim 8:
In addition to the discussion of claim 1, above, Waatti further discloses wherein the control unit is configured to acquire information from at least one area surrounding the material that has just been extruded (para 0068).

In reference to claim 9:
In addition to the discussion of claim 1, above, Waatti further discloses wherein the plurality of sensors are positioned on a support configured to be mounted on the extruder of the system for additive manufacturing processes (Fig. 5).

In reference to claim 10:
In addition to the discussion of claim 9, above, Waatti further discloses wherein said support is mounted in the proximity of the nozzle of the extruder (Fig. 5).

In reference to claim 11:
In addition to the discussion of claim 1, above, Waatti further discloses wherein measurement and/or control means in a closed loop are also present for measuring and/or controlling the mechanical properties of the material that has just been extruded (para 0078-0083).

In reference to claim 18:
In addition to the discussion of claim 1, above, Waatti further discloses wherein the extruder comprises a nozzle configured to extrude the material being extruded (claim 18)(abstract). Gordon discloses the use of sensors for controlling the pre-heated temperature which is performed immediately before deposition of additional material (paras 0028-0029). Modified Waatti does not explicitly teach wherein the at least a temperature sensor comprises a first temperature sensor, and wherein the system is configured so the first temperature sensor is in front of the nozzle with respect to an advancement direction of the extruder, and wherein the system is configured to use the first temperature sensor to determine whether the temperature of said material that has already been deposited is within a desired temperature range (claim 18). However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position the first sensor in front of the nozzle in order to measure the temperature of the prior layer immediately before deposition in order to measure at the point of heating.

In reference to claim 19:
In addition to the discussion of claim 18, above, Gordon discloses post heating after the deposition of additional material to maintain the newly extruded material at a desired temperature, e.g. is configured to determine whether the temperature of the material being extruded is within a desired temperature range (paras 0028-0029). Modified Waatti does not explicitly disclose wherein the at least a temperature sensor comprises a second temperature sensor, and wherein the system is configured so that the second temperature sensor is behind the nozzle with respect to an advancement direction of the extruder. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position the second temperature sensor after the nozzle with respect to the advancement direction of the extruder in order to measure the temperature of the layer immediately after extrusion when temperature control is necessary.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti, Mark, and Gordon as applied to claim 1, above, and further in view of Brownell (US20160179064 – previously of record).
In addition to the discussion of claim 1, above, Waatti discloses a temperature sensor (para 0067) but does not disclose a specific type of temperature sensor such as wherein said at least one temperature sensor is a thermal camera, as claimed. However, it is prima facie obvious to use a device for detecting the temperature of an extruded polymer which is recognized in the art as suitable for the intended purpose (MPEP 2144.07). As applied to the instant application, Brownell discloses a system for additive manufacturing, including fused deposition modeling (para 0015; Fig. 1A). Brownell further disclose a temperature sensor for sensing the temperature of an extruded material wherein the sensor is a thermal camera (para 0021). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the thermal camera of Brownell as the temperature sensor of Waatti because the thermal camera is art recognized as suitable for the intended purpose.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti, Mark, and Gordon as applied to claim 1, above, and further in view of Cohen (US10254499 – previously of record).
In addition to the discussion of claim 1, above, Waatti does not disclose wherein the system for additive manufacturing processes comprises a compaction element configured to act upon the material exiting the extruder. However, this is taught by Cohen. Cohen teaches a process for additive manufacturing (abstract). Cohen further teaches the use of a compression (compaction) device attached to the nozzle to produce a part with reduced porosity, increased intra-layer bonding, and improved thickness control (col 43 ln 36-55; col 181 ln 55-60; Figs. 18, 46(a)-46(c)). It would have been obvious to a person having ordinary skill in the art to combine the system of Waatti with the compaction device of Cohen in order to obtain a system which produces a part with reduced porosity, increased intra-layer bonding, and improved thickness control.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti, Mark, and Gordon as applied to claim 11, above, and further in view of Reese (US20180117851 – previously of record).
In addition to the discussion of claim 11, above, Waatti does not disclose wherein said measurement and/or control means in a closed loop comprise Raman-effect and/or “FTIR”-type spectroscopic sensors. However, this is taught by Reese. Reese teaches a system for printing additive manufacturing processes (para 0013). Reese further teaches substrate temperature, melt zone temperature and bonding are critical to printing high quality parts (0109). Reese alto teaches utilizing FTIR and Raman spectroscopy control measurements in order to ensure the critical parameters are sufficiently controlled (paras 0080-0081). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Waatti with the Raman-effect or FTIR spectroscopic sensor controls of Reese in order to obtain a system which controls critical parameters in order to ensure high quality parts are printed.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti, Mark, and Gordon as applied to claim 1, above, and further in view of Austin (US20140252668).

In reference to claim 20 and 21:
In addition to the discussion of claim 1, above, modified Waatti does not teach wherein the extruder comprises a nozzle configured to extrude the material being extruded, wherein the at least a position sensor comprises a first position sensor, and wherein the system is configured so that the first position sensor is configured to detect dimensions of said material that has already been deposited (claim 20) or wherein the at least a position sensor comprises a second position sensor, and wherein the system is configured so that the second sensor is configured to monitor an extrusion geometry of the material being extruded onto said material that has already been deposited (claim 21). However, this would have been obvious in view of Austin. Austin teaches a system for additive manufacturing using a robotic arm (abstract, para 0003; Fig. 1). Austin further teaches utilizing using optical sensors mounted to the robotic arm to monitor a geometry of previously or currently extruded layers in order to allow for on the fly layer correction or repair of deviations from the intended profile (paras 0061-0063). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Waatti with the sensors of Austin in order to obtain a system which allows for on the fly layer correction or repair of deviations from the intended profile. 
Modified Waatti does not explicitly disclose wherein the first position sensor is in front of the nozzle with respect to an advancement direction of the extruder or wherein the second position sensor is behind the nozzle with respect to an advancement direction of the extruder. However, as discussed above, Austin discloses using the sensors mounted to the arm to monitor the extruded material as it is extruded and prior layers. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position the first sensor in front of the nozzle in order to monitor the prior layer formation along the same path as the extruder and position the second sensor behind the nozzle in order to ensure real-time control of the extruder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohno (US20170282297)
Newell (US20190210286)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742